Title: To Thomas Jefferson from George Washington, 18 October 1780
From: Washington, George
To: Jefferson, Thomas


Headquarters near Passaic, 18 Oct. 1780. “Circular.” “In obedience to the Orders of Congress, I have the honor to transmit Your Excellency the present state of the Troops of your line, by which you will perceive how few men you will have left after the first of January next. When I inform you also that the Troops of the other Lines will be in general as much reduced as Yours, you will be able to judge how exceedingly weak the Army will be at that period; and how essential it is the States should make vigorous exertions to replace the discharged men as early as possible.” Congress’ new plan for a military establishment will soon be sent to the states “with requisitions for their respective quotas.” New levies should be for the war, as “I am religiously persuaded that the duration of the war, and the greatest part of the Misfortunes, and perplexities we have hitherto experienced, are chiefly to be attributed to temporary inlistments‥‥ A moderate, compact force, on a permanent establishment capable of acquiring the discipline essential to military operations, would have been able to make head against the Enemy, without comparison better than the throngs of Militia, which have been at certain periods not in the feild, but on their way to, and from the feild: for from that want of perseverance which characterises all Militia, and of that coercion which cannot be exercised upon them, it has always been found impracticable to detain the greatest part of them in service even for the term, for which they have been called out; and this has been commonly so short, that we have had a great proportion of the time, two sets of men to feed and pay, one coming to the Army, and the other  going from it.” Instances cited of the disasters and near-disasters caused by the constant “fluctuations” in the number of troops in the field. Besides, “It is impossible the people can endure the excessive burthen of bounties for annual Drafts and Substitutes, increasing at every new experiment: whatever it might cost them once for all to procure men for the War, would be a cheap bargain.” Not without reason, the enemy themselves look forward to our eventually sinking “under a system, which increases our expence beyond calculation, enfeebles all our measures, … and wearies and disgusts the people. This had doubtless had great influence in preventing their coming to terms.” Through infatuation with “an error which the experience of all mankind has exploded, and which our own experience has dearly taught us to reject, … America has been almost amused out of her Liberties.” Those who favor militia forces are those “whose credulity swallows every vague story, in support of a vague hypothesis. I solemnly declare I never was witness to a single instance, that can countenance an opinion of Militia or raw Troops being fit for the real business of fighting. I have found them useful as light Parties to skirmish in the woods, but incapable of making or sustaining a serious attack‥‥ The late battle of Camden is a melancholly comment upon this doctrine. The Militia fled at the first fire, and left the Continental Troops surrounded on every side, and overpowered by numbers to combat for safety instead of victory. The Enemy themselves have witnessed to their Valour.” Let the states, then, in providing new levies “abandon temporary expedients, and substitute something durable, systematic, and substantial.” A few remarks follow on the army’s lack of money, clothing, and stores, and the letter concludes: “The present crisis of our affairs appears to me so serious as to call upon me as a good Citizen, to offer my sentiments freely for the safety of the Republic. I hope the motive will excuse the liberty I have taken.” Postscript: “The foregoing is circular to the several States. The circumstances of Your Line put it out of my power to transmit a Return.”
